Exhibit 10.4

SECOND AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO REAL ESTATES PURCHASE AND SALE AGREEMENT (the
“Amendment”) is made as of April 25, 2017, by and between MONTGOMERY STERLING,
L.L.C., an Illinois limited liability company, as Seller, and S.R. JACOBSON
DEVELOPMENT CORP., a Michigan corporation on behalf of an entity to be named, as
Purchaser.

WHEREAS, Seller and Purchaser entered into a certain Real Estates Purchase And
Sale Agreement, dated as of January 10, 2017, as amended by a certain Amendment
To Real Estates Purchase And Sale Agreement, dated April 7, 2017 (together the
“Agreement”), pursuant to which Seller agreed to sell, and Purchaser agreed to
purchase, that certain real property located in the Village of Montgomery
(“Village”), County of Kendal and State of Illinois with Parcel Identification
Numbers 03-02-203-002, 03-02-202-001, 03-02-204-001 and 03-02-100-028 (the
“Property”).

WHEREAS, the parties agree to amend the Agreement to adjust the critical dates
pursuant to the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree the Agreement is hereby
amended as follows:

 

  1. Paragraph 3.D. of the Agreement is hereby amended to increase the
Inspection Period to one hundred fifty (150) days and therefore it will expire
on June 9, 2017. This extension is made to recover the sixty (60) days of
inspection period time during which Seller had to delay the award of
engineering, geotech investigation and environmental site assessment contracts
in order to work with the Village of Montgomery to amend its ordinance requiring
elevators for 3-story buildings. The elevator requirement would have made the
project economically unfeasible resulting in termination of the contract. The
ordinance amendment removing the elevator requirement was approved by the
Village on April 10, 2017.

 

  2. Paragraph 6. of the Agreement is hereby of the Agreement is hereby deleted
in its entirety and replaced with the following Paragraph 6:

 

  6.

APPROVALS: Purchaser shall have a period of one hundred twenty (120) days from
the expiration of the Inspection Period (the “Approval Period”), or until
October 7, 2017, to obtain from the Village of Montgomery and all other
governmental agencies having jurisdiction, site plan and such other governmental
approvals and permits necessary for the development of the Property as a
multi-family project containing garden-style units (the “Approvals”). If,
despite Purchaser’s diligent efforts, Purchaser has not obtained the Approvals
within the Approval Period, Purchaser shall have the right to extend the
Approval Period for up to two (2) additional thirty (30) day periods (each an
“Extension Period”). For the first thirty (30) day Extension Period from
October 7, 2017 to November 6, 2017, Purchaser shall deposit the additional sum
of Twelve Thousand Five Hundred and 00/100 ($12,500) Dollars with the Title
Company prior to expiration of the initial Approval Period and for the second
thirty (30) day Extension Period from November 6, 2017 to December 6, 2017,
Purchaser shall deposit an additional Twenty Five Thousand and 00/100 ($25,000)
Dollars with the Title Company prior to expiration of the initial Approval
Period and for the second thirty (30) day Extension Period from November 6, 2017
to December 6, 2017, Purchaser shall deposit an additional Twenty Five Thousand
and 00/100 ($25,000) Dollars with the Title Company prior to expiration of the
first Extension Period. The foregoing extension



--------------------------------------------------------------------------------

  payments shall be non-refundable, except as expressly provided in this
Agreement, and applicable to the Purchase Price at Closing. If Purchaser does
not obtain the Approvals within the Approval Period or any applicable Extension
Period, Purchaser shall have the right to either terminate this Agreement by
providing Seller with written notice of termination, in which event the Earnest
Money and any extension payments made by Purchaser shall be released to Seller
and the parties shall have no further rights or obligations under this
Agreement; or Purchaser may elect to waive the foregoing condition, in which
event this Agreement shall remain in effect.

 

  3. Purchaser confirms the Paragraph 7 of the Agreement shall remain unchanged
and that the Closing Date shall not be later than December 31, 2017.

 

  4. Balance of Terms. Except as set forth herein, the Agreement remains
unmodified and in full force and effect.

 

  5. Miscellaneous. This Amendment may be executed in any number of
counterparts, and by separate parties hereon on separate counterparts, and all
of such counterparts taken together shall constitute one and the same Amendment.
This Amendment may be executed and delivered by facsimile or electronic mail in
PDF format. The section headings set forth in this Amendment are for convenience
of reference only, and do not define, limit or construe the contents of such
sections.

The parties have executed this Amendment as of the date first written above.

 

SELLER:     PURCHASER: MONTGOMERY STERLING, L.L.C.     S.R. JACOBSON DEVELOPMENT
CORP. on       behalf of an entity to be named /s/  

GUADALUPE GRIFFIN

    /s/  

S.R. JACOBSON DEVELOPMENT CORP.

By:   Guadalupe Griffin     By:   Emmanuel Kniahynycky Its:   Senior Vice
President     Its:   Authorized Representative